Case 19-44960        Doc 29       Filed 10/28/19 Entered 10/28/19 16:41:19                  Main Document
                                               Pg 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI

In Re:                                                      ) Case No. 19-44960-399-13
                                                            ) Chapter 13
KIMBERLEY HERBERT,                                          )
               Debtor                                       ) WITHDRAWAL OF
                                                            ) MOTION TO DISMISS
MISSOURI DEPARTMENT OF REVENUE,                             )
               Movant.                                      ) Susan L. Lissant
                                                            ) Missouri Department of Revenue
KIMBERLEY HERBERT,                                          ) 301 West High Street, Room 670
               Respondent.                                  ) Jefferson City, MO 65105
                                                            ) MO Bar # 56970
                                                            ) Federal District Bar #: Exempt

                           WITHDRAWAL OF MOTION TO DISMISS

      The Missouri Department of Revenue hereby withdraws, without prejudice, its Motion to
Dismiss in this case filed on or about October 1,2019.

                                                   Eric Schmitt, Attorney General
                                                   State of Missouri

                                                   By: /s/ Susan L. Lissant
                                                   Susan L. Lissant, MO Bar #56970
                                                   Federal District Bar #: Exempt
                                                   Special Assistant Attorney General
                                                   Missouri Department of Revenue
                                                   General Counsel's Office
                                                   301 W. High Street, Room 670
                                                   P.O. Box 475
                                                   Jefferson City, MO 65105-0475
                                                   (573) 751-5531 FAX (573) 751-7232
                                                   E-mail: edmoecf@dor.mo.gov
                                                   Attorney for Department of Revenue.

CERTIFICATE OF SERVICE
I certify that a true and correct copy of the foregoing document was filed electronically with the United States
Bankruptcy Court, and has been served by Regular United States Mail Service, first class, postage fully pre-
paid, addressed to the parties listed below on October 28, 2019:

Kimberley Herbert
153 Amiot Court
St. Louis, MO 63146

/s/ Susan L. Lissant
Case 19-44960   Doc 29   Filed 10/28/19 Entered 10/28/19 16:41:19   Main Document
                                      Pg 2 of 2
